Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 rejected under 35 U.S.C. 101 for being directed to an abstract idea without significantly more.
Step 2A, Prong One: Claim 1 recites an abstract idea of mental processes. In the claim, the steps of: determining a primary language associated with the user device, determining a secondary language associated with the user device; storing a tag language mapping for translating first topic tags associated with the secondary to second topic tags associated with the primary language; receiving tagged content items from a server device wherein each of the tagged content items is associated with one more topic tag in the secondary language; determining that the at least one topic tag in the secondary language has an equivalent topic tag in the primary language; grouping the at least one tagged content item in the secondary language with other content items in the primary language associated with the equivalent topic tag; and presenting the grouped content items on a display of the user device where the grouped content items include a first content item in the primary language and a second content item in the secondary language are recited at a high level of generality such that it could be practically performed by the human with pen and paper in determining a primary and 
Step 2A, Prong Two: The abstract idea, as claimed, is not integrated into a practical application. Claim 1 recites the additional elements of a user device, a server device, a display of the user device are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional device of conventional computer. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate. The claims as a whole, looking at the additional elements individually and in combination, does not integrate the abstract idea into a practical application. See MPEP 2106.04(d).
Step 2B: As explained in Step 2A Prong Two above, claim 1 recites the additional elements of a user device, a server device, a display of the user device. These limitations are merely including instructions to implement the abstract idea on a device or using a device as a tool to perform the abstract idea. Generic device/computer components that amount to mere instructions to implement the abstract idea on a device/computer cannot provide an inventive concept. Moreover, the additional elements do not reflect an improvement to a technology or technical field, or include the use of a particular machine or particular transformation. The additional elements, taken 
Claims 8 and 15 recite abstract idea of mental processes similar to claim 1. Claims 8 and 15 recited additional elements of “a non-transitory computer processor readable medium”, “instructions”, “processors”, “systems”, “a user device”, “a server device”, “a display” are recited at a high level of generality such that they amount to no more than mere instructions to implement the abstract idea on a conventional computer or using a computer as a tool to perform the abstract idea. Generic computer components that amount to mere instructions to implement the abstract idea on a computer cannot provide an inventive concept. The claim does not point to a specific improvement in computers in their communication role or provides a specific improvement in the way computers operate.
Dependent claims 2-7, 9-14, and 16-21 inherit the same defects.
Allowable Subject Matter
2.	Claims 1-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Sun et al. (US Patent 10,599,693) teaches contextual-based high precision search for mail systems that based on a language tag assigned to each electronic mail message wherein the generated contextual language set comprises a first language and a second language wherein a name of the contextual language set is recorded as an abbreviation of the first language and the second language.

As to claims 1, 8, and 15, prior arts of record fail to teach or render obvious, alone or in combination a method, a non-transitory computer readable medium including one or more sequences of instructions that when executed by one or more processors cause the processor to perform operations, and a system comprising the claimed components, relationships, and functionalities as specifically recited in the claims.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652